Opinion of the Court
PER CuRiam:
A variety of irregularities appear in this special court-martial record. They range from the substitution of appointed defense counsel on the day of trial by mimeograph order in which the name of designated counsel was blocked out and another name inked in, without any indication that the change was authorized by the convening authority (cf. United States v Tellier, 13 USCMA 323, 328, 32 CMR 323 (1962)), to conflicting notations as to the persons present at trial and the failure to attach to the transcript certain prosecution exhibits admitted into evidence. See United States v Adame, 20 USCMA 573, 44 CMR 3 (1971). Ordinarily, remand for corrective action would be sufficient. However, the record also discloses a delay of approximately nineteen months in service upon the accused of the decision of the board of review. The approved period of confinement and the probationary period for remission of the bad-conduct discharge have long since expired. The case, therefore, is one that properly can be concluded at this time. United States v Fortune, 20 USCMA 293, 43 CMR 133 (1971); United States v Adame, supra.
The decision of the board of review is reversed. The findings of guilty and the sentence are set aside, and the charges are ordered dismissed.